Exhibit 10.1

 

GRAPHIC [g36582kki001.jpg]

Stemline Therapeutics, Inc.

750 Lexington Avenue

Sixth Floor

New York, NY 10022

www.stemline.com

 

January 16, 2014

 

PERSONAL & CONFIDENTIAL

 

Mr. David G. Gionco

9 Howell Drive

Far Hills, New Jersey 07931

 

Re:             Employment with Stemline Therapeutics, Inc.

 

Dear David:

 

We are delighted to extend to you an offer to join Stemline Therapeutics, Inc.
(the “Company”).  Your start date will be January 16, 2014 (“Start Date”), and
this letter agreement (the “Agreement”) sets forth the terms and conditions of
your employment:

 

1.                                      Title; Responsibilities.  Your position
will be Vice-President of Finance and Chief Accounting Officer, which is a
full-time position. You will report directly to the Chief Operating Officer of
the Company.  In your position, you shall perform such duties on behalf of the
Company as may reasonably be assigned to you and that are commensurate with that
position.  Your job title and responsibilities may be subject to change in the
Company’s sole discretion at any time.

 

2.                                      At-Will Employment.  You will be
employed on an at-will basis, which means that either you or the Company can
terminate the employment relationship at any time and for any reason or no
reason; provided, however, that (a) you agree to provide the Company with four
(4) weeks advance notice if you elect to resign from your employment with the
Company, and (b) the Company agrees to provide you with four (4) weeks advance
notice if it elects to terminate your employment without Cause (as defined in
Section 8 hereof) or, in lieu of such notice, the Company agrees to provide you
with continued compensation and benefits for such four (4) week period (which
compensation shall be in addition to any compensation to which you may be
entitled pursuant to Section 8 hereof).  Except as expressly provided for in
Section 8 hereof, upon your separation from employment for any reason, you will
not be entitled to any compensation, bonuses, benefits or payments other than
for payment of obligations previously accrued and owing through the date of your
separation from employment.

 

--------------------------------------------------------------------------------


 

3.                                      Extent of Service.  During your
employment, you shall devote your full business time, attention, energy and best
efforts to the business and affairs of the Company and you shall not engage in
any activity that is harmful to the business, reputation or best interests of
the Company; provided, however, that it is agreed that nothing herein shall
preclude you from participating in such civic, charitable and educational
activities as you deem fit as long as such activities do not interfere with your
performance of duties on behalf of the Company.  You also may be permitted to
serve as a member of the board of directors of other companies provided that you
first obtain the written consent of the Company.

 

4.                                      Compensation.

 

(a)                                 Base Salary.  Your starting base salary will
be $275,000 per annum, less withholdings and deductions required and/or
permitted by law, payable periodically on the same schedule as other full-time
employees of the Company.  Your base salary may be subject to adjustment in the
sole discretion of the Company at any time.

 

(b)                                 Discretionary Annual Bonus.  You will be
eligible to receive an annual discretionary bonus in an amount to be determined
in the sole discretion of the Company, but which amount shall not exceed
thirty-five (35%) of your base salary then in effect, subject to your
achievement of performance goals established by the Company’s senior management
in their sole discretion, the attainment of which shall be determined by the
Company’s Chief Executive Officer in his or her sole discretion.  Your receipt
of a discretionary bonus for any calendar year is contingent upon your remaining
in the active employ of the Company through the day the bonus is paid.

 

(c)                                  Equity Awards.  Subject to the approval of
the Company’s Board of Directors (the “Board”), the Company shall grant you
30,000 shares of the Company’s common stock as well as options to purchase an
additional 40,000 shares of the Company’s common stock.  With respect to the
entire stock grant as well as 30,000 shares of the option grant, they shall vest
in four (4) equal annual installments commencing on the first anniversary of the
Start Date, provided you are still an employee of the Company on the applicable
vesting dates. With respect to the remaining 10,000 shares of the option grant,
they shall vest as follows: 2,500 shares on January 16, 2016; 3,750 shares on
January 16, 2017; and 3,750 shares on January 16, 2018, provided you are still
an employee of the Company on the applicable vesting dates. All equity grants by
the Company shall be subject to the terms and conditions specified in (i) the
Company’s most recently approved Amended and Restated Employee, Director and
Consultant Stock Plan, and (ii) the Company’s standard form of incentive stock
option or restricted stock agreement to be executed by you and the Company.

 

5.                                      Expense Reimbursement.  You will be
entitled to reimbursement of all reasonable and properly documented expenses
incurred by you in the performance of your duties, provided such expenses are
approved in advance by the Company’s management and submitted for reimbursement
in accordance with the Company’s policies.

 

6.                                      Benefits.  You will be eligible to
participate in all employee benefit plans and perquisite plans and policies
which the Company may, in its sole discretion, make available to its
similarly-situated employees, whether such benefits are now in effect or
hereafter adopted, subject to the terms and conditions of each such plan or
policy.  Subject to applicable law, the

 

2

--------------------------------------------------------------------------------


 

Company may alter, modify, add to or delete its employee benefit plans and its
perquisite plans and policies at any time as it, in its sole judgment,
determines to be appropriate, without recourse by you.

 

7.                                      Vacation.  You will be entitled to four
(4) weeks paid vacation for each year of employment, to be administered
consistent with the Company’s policies regarding vacation.  Unless otherwise
required by applicable law, vacation may not be carried over from year to year.
In the event of your termination or resignation for any reason, you will not be
paid out for accrued, unused vacation unless otherwise required by applicable
law.

 

8.                                      Severance in the Event of Termination
without Cause or Resignation for Good Reason.

 

(a)                                 Separation between Months Three (3) and Six
(6) of Employment.  If the Company terminates your employment without Cause or
if you resign your employment for Good Reason, in either instance with or
without a Change in Control (as defined below), at any time between months three
(3) and six (6) of your employment, then in addition to the payment of any
obligations previously accrued and owing through the date of your separation
from employment, and provided that, within 45 days after the date of your
separation,  you execute a release of claims in a form acceptable to the Company
and such release shall not have been revoked within such time period:

 

(i)                                     You will be entitled to receive a total
of three (3) months of your base salary, less withholdings and deductions
required and/or permitted by law, payable in a lump-sum within sixty (60) days
after the date of your separation, subject to Section 19; and

 

(ii)                                  If you elect to continue participation in
any group medical, dental, vision and/or prescription drug plan benefits to
which you and/or your eligible dependents would be entitled under Section 4980B
of the Code (COBRA), then for a period of three months following your separation
from employment (the “Welfare Benefits Continuation Period”), the Company shall
pay the excess of (i) the COBRA cost of such coverage over (ii) the amount that
you would have had to pay for such coverage if you had remained employed during
the Welfare Benefits Continuation Period and paid the active employee rate for
such coverage, provided, however, that (A) that if you become eligible to
receive group health benefits under a program of a subsequent employer or
otherwise (including coverage available to your spouse, if any), the Company’s
obligation to pay any portion of the cost of health coverage as described herein
shall cease, except as otherwise provided by law; and (B) the Welfare Benefits
Continuation Period shall run concurrently with any period for which you are
eligible to elect health coverage under COBRA.

 

You shall not be entitled to any other compensation, bonuses, benefits or other
payments upon your separation from employment other than for payment of
obligations previously accrued and owing through the date of your separation.

 

3

--------------------------------------------------------------------------------


 

(b)                                 Separation between Months Six (6) and Twelve
(12) of Employment.  If the Company terminates your employment without Cause or
if you resign your employment for Good Reason, in either instance with or
without a Change in Control (as defined below), at any time between months six
(6) and twelve (12) of your employment, then in addition to the payment of any
obligations previously accrued and owing through the date of your separation
from employment, and provided that, within 45 days after the date of your
separation, you execute a release of claims in a form acceptable to the Company
and such release shall not have been revoked within such time period:

 

(i)                                     You will be entitled to receive a total
of six (6) months of your base salary, less withholdings and deductions required
and/or permitted by law, payable in a lump-sum within sixty (60) days after the
date of your separation, subject to Section 19; and

 

(ii)                                  You will be entitled to the same benefits
as provided in Section 8(a)(ii) hereof, but with a “Welfare Benefits
Continuation Period” of six (6) months.

 

You shall not be entitled to any other compensation, bonuses, benefits or other
payments upon your separation from employment other than for payment of
obligations previously accrued and owing through the date of your separation.

 

(c)                                  Separation following Month Twelve (12) of
Employment.  If the Company terminates your employment without Cause or if you
resign your employment for Good Reason, in either instance with or without a
Change in Control (as defined below), at any time after the initial twelve (12)
months of your employment, then in addition to the payment of any obligations
previously accrued and owing through the date of your separation from
employment, and provided that, within 45 days after the date of your separation,
you execute a release of claims in a form acceptable to the Company and such
release shall not have been revoked within such time period:

 

(i)                                     You will be entitled to receive a total
of twelve (12) months of your base salary, less withholdings and deductions
required and/or permitted by law, payable in a lump-sum within sixty (60) days
after the date of your separation, subject to Section 19; and

 

(ii)                                  You will be entitled to the same benefits
as provided in Section 8(a)(ii) hereof, but with a “Welfare Benefits
Continuation Period” of twelve (12) months.

 

You shall not be entitled to any other compensation, bonuses, benefits or other
payments upon your separation from employment other than for payment of
obligations previously accrued and owing through the date of your separation.

 

(d)                                 Definitions.  For purposes of the foregoing,
the following terms have the following meanings:

 

(i)                                     “Cause” means any of the following: 
(a) your conviction of the commission of a felony or a crime involving moral
turpitude (including pleading guilty or nolo contendere to a felony or lesser
charge which results from plea bargaining), whether or not such felony, crime or
lesser offense was committed in connection with the business of the Company;
(b) your commission of an act constituting financial dishonesty or fraud,
whether or not such act

 

4

--------------------------------------------------------------------------------


 

was committed in connection with the business of the Company; (c) your refusal
or failure to follow the lawful directives of the Company; (d) your breach of
your fiduciary duty or duty of loyalty to the Company; (e) you intentionally and
willfully fail to perform your assigned duties on behalf of the Company and you
do not correct such failure within fifteen (15) days of receiving written notice
thereof; or (e) your breach of any of the provisions of this Agreement or of any
of the Company’s policies or procedures.

 

(ii)                                  “Change in Control” means (a) there is a
consolidation or merger of the Company in which the Company is not the
continuing or surviving corporation; or there is any other merger or
consolidation if, after such merger or consolidation, shareholders of the
Company immediately prior to the merger or consolidation hold less than fifty
percent (50%) of the voting stock of the surviving entity; (b) there is a sale
or transfer of all or substantially all of the assets of the Company in one or a
series of transactions or there is a complete liquidation or dissolution of the
Company; or (c) any individual or entity or group acting in concert and
affiliates thereof, acquires, directly or indirectly, more than fifty percent
(50%) of the outstanding shares of voting stock of the Company.

 

(ii)                                  “Good Reason” means either of the
following:  (a) the Company requiring you, without your consent, to relocate
your principal office such that your commute as of the Start Date (which you
acknowledge to be 55 miles) is increased by more than thirty (30) miles; (b) the
willful and material breach by the Company of this Agreement, provided that such
breach continues unremedied for a period of thirty (30) days after you provide
the Company with written notice thereof; (c) without your express written
consent, there is a significant and continuing reduction in your scope of
duties, responsibility and authority as in effect for the preceding six
(6) months, which reduction is not remedied within thirty (30) days of your
providing the Company with written notice thereof; or (d) your base salary is
lowered by twenty percent (25%) or more without your express written consent,
unless such reduction is equally applicable to all employees of similar rank
within the Company.  A resignation by you shall not constitute a resignation for
Good Reason unless you shall first have delivered to the Company a written
notice setting forth with specificity the occurrence deemed to give rise to a
right to terminate for Good Reason, which notice must be given by you no later
than sixty (60) days after the initial occurrence of such event. The parties
intend that a resignation by you for Good Reason as defined above effectively
constitutes an involuntary separation from service within the meaning of
Section 409A of the Code and Treas. Reg §1.409A-1(n)(2).

 

9.                                      Inventions, Non-Competition and
Non-Disclosure Agreement.  As a condition of your employment, you are required
to execute an Inventions, Non-Competition and Non-Disclosure Agreement.  I have
enclosed two copies of the Inventions, Non-Competition and Non-Disclosure
Agreement for your review and signature.  Please sign and return to me one copy
of the Inventions, Non-Competition and Non-Disclosure Agreement and this
Agreement.  The other copy is for your files.

 

10.                               Non-Disparagement.  As a condition of your
employment, you agree that during your employment and following the termination
of your employment for any reason, you will not make any derogatory or
disparaging statements about the Company or its products, services, business, or
employment practices, regardless of the truth or falsity of such statements,
except to the extent required by law or compelled through valid legal process.

 

5

--------------------------------------------------------------------------------


 

11.                               Indemnification; Directors’ and Officers’
Insurance.  As an officer of the Company, you will be entitled to
indemnification on the terms and conditions set forth in the Company’s Restated
Certificate of Incorporation.  The Company acknowledges and agrees that you
shall be a “covered employee” under its directors’ and officers’ insurance
program, pursuant to the terms and conditions of such program, as such program
shall be amended or superseded from time to time in the sole discretion of the
Company.

 

12.                               Verification.  Your employment is contingent
upon our receipt of proof of your identification and work authorization as
required by the U.S. Immigration Reform and Control Act.  You hereby represent
and warrant that you are not subject to any agreement, understanding or other
duty that would restrict or hinder the performance of your duties as an employee
of the Company, including, but not limited to, any confidentiality,
noncompetition or nonsolicitation agreement or understanding.

 

13.                               Return of Company Property. You agree that
upon the termination or cessation of your employment with the Company for any
reason, or at any other time upon the Company’s request, you will immediately
return to the Company all Company property of any kind then in your possession
or under your control, including, without limitation, the originals and all
copies of any and all documents, files or records (including computer data,
disks, programs, or printouts) that contain any non-public information that in
any way relates to the Company, any of its subsidiaries or affiliates, any of
their products or services, clients, suppliers or other aspects of any of their
business(es) or prospects, all other notes, drawings, lists, memoranda, magnetic
disks or tapes, other recording media, reports, files, memoranda, software,
credit cards, door and file keys, telephones, PDAs, computers, computer access
codes, instructional manuals, and any other physical property that you received,
prepared, or helped prepare in connection with your employment. You further
agree to not retain any copies or excerpts of any such property in any format,
whether hardcopy, electronic or otherwise.  To the extent that you have Company
property stored on any home computer or other personal storage device, you agree
to irretrievably delete such property after forwarding a copy of any such
property to the Company.  Your obligation in this Section 13 will survive any
change to your employment status with the Company, by promotion or otherwise,
and the termination or cessation of your employment with the Company.

 

14.                               Entire Agreement.  This Agreement and the
Inventions, Non-Competition and Non-Disclosure Agreement set forth the terms and
conditions of your employment with the Company and supersede any prior
agreements or representations made regarding your employment, including, but not
limited to, any representations made during your recruitment, interviews and
pre-employment negotiations or discussions (whether written or oral).

 

15.                               Amendment.  No amendment or other modification
of this Agreement shall be effective unless in writing and signed by the Company
and you.

 

6

--------------------------------------------------------------------------------


 

16.                               Severability; Reformation.  In the event any
court of competent jurisdiction shall find that any provision of this Agreement
is not enforceable in accordance with its terms, the invalid or unreasonable
term shall be redefined, or a new enforceable term provided, such that the
intent of you and the Company in agreeing to the provisions of this Agreement
will not be impaired and the provision in question shall be enforceable to the
fullest extent of the applicable laws.  Further, should any part or provision of
this Agreement be held invalid, void or unenforceable in any court of competent
jurisdiction, such invalidity, voidness or unenforceability shall not render
invalid, void or unenforceable any other part or provision of this Agreement.

 

17.                               Successors and Assigns.  This Agreement is
personal to you and shall not be assignable by you.  The Company may assign this
Agreement without your consent.  This Agreement and any rights and benefits
hereunder shall inure to the benefit of and be enforceable by your legal
representatives, heirs and estate.  This Agreement and any rights and benefits
hereunder shall inure to the benefit of and be binding upon the Company and its
successors and assigns.

 

18.                               Governing Law; Forum.  This Agreement shall be
governed by, and construed in accordance with, the laws of the State of New
York, without regard to any choice of law principle that would dictate the
application of the laws of another jurisdiction.  You and the Company agree that
the courts of competent jurisdiction in the State of New York shall be the sole
and exclusive forum for litigating any dispute arising in connection with this
Agreement or your employment with the Company (or separation therefrom), and you
hereby consent to the personal jurisdiction of such courts for such purposes.

 

19.                               Code Section 409A.

 

(a)                                 General.  This Agreement shall be
interpreted and administered in a manner so that any amount or benefit payable
hereunder shall be paid or provided in a manner that is either exempt from or
compliant with the requirements of Section 409A of the Code and applicable
Internal Revenue Service guidance and Treasury Regulations issued thereunder
(and any applicable transition relief under Section 409A of the Code).
Nevertheless, the tax treatment of the benefits provided under the Agreement is
not warranted or guaranteed.  Neither the Company nor its directors, officers,
employees or advisers shall be held liable for any taxes, interest, penalties or
other monetary amounts owed by you as a result of the application of
Section 409A of the Code.

 

(b)                                 Definitional Restrictions.  Notwithstanding
anything in this Agreement to the contrary, to the extent that any amount or
benefit that would constitute non-exempt “deferred compensation” for purposes of
Section 409A of the Code (“Non-Exempt Deferred Compensation”) would otherwise be
payable or distributable hereunder by reason of termination of your employment,
such Non-Exempt Deferred Compensation will not be payable or distributable to
you by reason of such circumstance unless the circumstances giving rise to such
termination of employment meet any description or definition of “separation from
service” in Section 409A of the Code and applicable regulations (without giving
effect to any elective provisions that may be available under such definition). 
This provision does not affect the dollar amount or prohibit the vesting of any
Non-Exempt Deferred Compensation upon a termination of employment, however
defined.

 

7

--------------------------------------------------------------------------------


 

(c)                                  Six-Month Delay in Certain Circumstances. 
Notwithstanding anything in this Agreement to the contrary, if any amount or
benefit that would constitute Non-Exempt Deferred Compensation would otherwise
be payable or distributable under this Agreement by reason of your separation
from service during a period in which you are a Specified Employee (as defined
below), then, subject to any permissible acceleration of payment by the Company
under Treas. Reg. Section 1.409A-3(j)(4)(ii) (domestic relations order),
(j)(4)(iii) (conflicts of interest), or (j)(4)(vi) (payment of employment
taxes):

 

(i) the amount of such Non-Exempt Deferred Compensation that would otherwise be
payable during the six-month period immediately following your separation from
service will be accumulated through and paid or provided on the first day of the
seventh month following your separation from service (or, if you die during such
period, within 30 days after your death) (in either case, the “Required Delay
Period”); and

 

(ii) the normal payment or distribution schedule for any remaining payments or
distributions will resume at the end of the Required Delay Period.

 

For purposes of this Agreement, the term “Specified Employee” has the meaning
given such term in Code Section 409A and the final regulations thereunder;
provided, however, that the Company’s Specified Employees and its application of
the six-month delay rule of Code Section 409A(a)(2)(B)(i) shall be determined in
accordance with rules adopted by the Board or a committee thereof, which shall
be applied consistently with respect to all nonqualified deferred compensation
arrangements of the Company, including this Agreement.

 

(d)                                 Treatment of Installment Payments.  Each
payment of termination benefits under Section 8 of this Agreement, including,
without limitation, each installment payment and each payment or reimbursement
of premiums for continued medical, dental or life insurance coverage under
Section 9(a)(ii), (b)(ii) or (c)(ii), shall be considered a separate payment, as
described in Treas. Reg. Section 1.409A-2(b)(2), for purposes of Section 409A of
the Code.

 

(e)                                  Timing of Release of Claims.  Whenever in
this Agreement a payment or benefit is conditioned on your execution of a
release of claims, such release must be executed and all revocation periods
shall have expired within 60 days after the Date of Termination; failing which
such payment or benefit shall be forfeited.  If such payment or benefit
constitutes Non-Exempt Deferred Compensation, and if such 60-day period begins
in one calendar year and ends in the next calendar year, the payment or benefit
shall not be made or commence before the second such calendar year.  If such
payment or benefit is exempt from Section 409A of the Code, the Company may
elect to make or commence payment at any time during such sixty (60)-day period.

 

(f)                                   Timing of Reimbursements and In-kind
Benefits.  If you are entitled to be paid or reimbursed for any taxable expenses
under Sections 5 or 9(a)(ii), (b)(ii) or (c)(ii), and such payments or
reimbursements are includible in your federal gross taxable income, the amount
of

 

8

--------------------------------------------------------------------------------


 

such expenses reimbursable in any one calendar year shall not affect the amount
reimbursable in any other calendar year, and the reimbursement of an eligible
expense must be made no later than December 31 of the year after the year in
which the expense was incurred.  No right to reimbursement of expenses under
Sections 5 or 9(a)(ii), (b)(ii) or (c)(ii) shall be subject to liquidation or
exchange for another benefit.

 

Again, we look forward to having you join us.  If you elect to accept employment
on the terms and conditions set forth herein, please sign and return a copy of
this Agreement to me by no later than January 16, 2014.  If you have any
questions, please feel free to call me at 646-502-2302.

 

 

Very truly yours,

 

 

 

 

 

STEMLINE THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Kenneth Hoberman

 

 

Name:

Kenneth Hoberman

 

 

Title:

Chief Operating Officer

 

9

--------------------------------------------------------------------------------


 

Agreed to and accepted by:

 

 

David G. Gionco

 

 

 

/s/ David G. Gionco

 

(Signature)

 

 

 

Date:

January 16, 2014

 

 

10

--------------------------------------------------------------------------------